DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the feature(s) canceled from the claim(s).  
Backstop (as in claim 1)
activation means and measuring means (as in claims 12 and 13) 

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “activation means” and “measuring means” in claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. US 7,536,859.
Tai discloses:
Claim 1, a connecting member (4) to be connected to the reciprocating means (12) so as to follow the reciprocating linear movement of the reciprocating means, a first engaging means (41) and a second engaging means (42) fixedly connected to the connecting member (4), a first drive unit (50) comprising a first one-way gear (50), and the first gear wheel (50) is in engaging contact with the first engaging means 
	
Tai discloses all of the claimed subject matter as described above including one-way gears (50, 51). Tai discloses Tai does not explicitly disclose ball bearing backstops, inner and outer races fixed to shaft and gear in the one-way gears.
	It is old and well known to utilize ball bearing backstops, inner and outer races fixed to shaft and gear within one-way gears for the purpose of reducing friction while allowing only one-way rotation.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tai and provide ball bearing backstops, inner and outer races fixed to shaft and gear, for the purpose of reducing friction while allowing only one-way rotation.

	Claim 2, wherein the first engaging means (41) is in engaging contact with the first gear wheel (50) at least on one side of the first shaft (52), and the second engaging means (42) is in engaging contact with the second gear wheel (51) at least on the opposite side of the first shaft (52).
	

Claim 3, wherein the connecting member (4) is to be arranged on the reciprocating means (12) perpendicular relative to the reciprocating linear movement of the reciprocating means (12 extends perpendicular to this direction see figure 1), and the connecting member (4) has a width corresponding at least approximately with the diameter of at least one of the first gear wheel or second gear wheel (see 
	Claim 4, wherein the first engaging means is a first gear rack (41 is a rack), and the second engaging means is a second gear rack (42 is a rack).
	Claim 5, wherein the first gear rack (41) and the second gear rack (42) each comprises a toothed side facing towards the first shaft (see figure 1), which respective toothed side is engaged with the respective gear wheel (50, 51).
	Claim 6, wherein the first and second gear racks (50, 51) are attached at respective diagonally opposite ends of the connecting member (see figure 1).
Claim 10, a first shaft (52), and a first movement transfer mechanism (see figure 2) for transferring a reciprocating linear movement of a reciprocating means (12) into a rotary movement of the first shaft (52, the device performs this function),
	Claim 11, at least one second movement transfer mechanism (see unnumbered duplicate second transfer mechanism in figure 2)


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. US 7,536,859 in view of La Stella et al. US 4,599,858.
Tai discloses all of the claimed subject matter as described above. Tai does not disclose a control system, activation means and measuring means.
	La Stella teaches a control system (34), activation means (31) and measuring means (32) for the purpose of controlling a system.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tai and provide a control system, activation means and measuring means, as taught by La Stella, for the purpose of controlling a system.

Allowable Subject Matter

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TERENCE BOES
Primary Examiner
Art Unit 3658